Citation Nr: 0329534	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for phthisis bulbi, left 
eye (claimed as left eye injury.)	



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service from September 
1944 to April 1945.  This appeal arises from a January 2001 
rating decision by the Manila Regional Office (RO) of the 
Department of Veterans' Affairs which denied a claim for 
entitlement to service connection for phthisis bulbi, left 
eye (claimed as left eye injury.)  In June 2002, the RO 
received the veteran's request for a hearing at a local VA 
office before a Member of the Board of Veterans' Appeals.  In 
September 2002, the Board notified the veteran that a hearing 
was scheduled for October 2002.  On the date of the hearing, 
the veteran failed to appear.  There is no indication that 
the veteran has filed for another hearing.  Accordingly, the 
Board will proceed without further delay.


FINDING OF FACT

The veteran's left eye disability is not related to his 
active duty.


CONCLUSION OF LAW

The veteran does not have a left eye disability that was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that VA's 
duties have been fulfilled.   

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
January 2002 decision and the statement of the case (SOC) 
that the evidence did not show that the criteria had been met 
for service connection for phthisis bulbi.   Therefore, the 
rating decision and the SOC  informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and SOC sent to the appellant informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  Although it does not appear that the 
veteran has been afforded a VA examination covering the 
disability in issue, the Board notes that the veteran has 
failed to provide evidence of either a nexus between his 
disability and service or evidence of continuity of 
symptomatology and treatment.  The veteran asserts that his 
left eye was injured during combat in 1945 and, as a result 
of this injury, he underwent enucleation of his left eye in 
1973.  There are no records of treatment for the veteran's 
eye injury during service or between his separation from 
service in 1945 and the 1973 operation.  Furthermore, there 
is no competent medical opinion that the eye injury and 
subsequent removal were connected to the veteran's service.  
Therefore, a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed.Cir. 2003).  

The RO has attempted to assist the veteran by obtaining 
service medical records.  These records do not include 
evidence of treatment for an eye injury while the veteran had 
active duty.  Furthermore, the veteran's separation exam 
shows his vision was 20/20 and no eye abnormalities were 
reported.  With the exception of the veteran's 1973 eye 
operation records and hospital discharge summary, there are 
no records of post-service treatments for an eye injury.  The 
RO asked the veteran to identify healthcare providers and 
dates of treatment for his condition in letters dated June 
1998, October 2001, and November 2001.  The veteran did not 
identify any additional healthcare providers or dates of 
treatment.  Finally, in the October 2001 letter, the RO 
informed the veteran that, provided certain criteria were 
met, VA would make reasonable efforts to assist claimants in 
obtaining relevant records, including medical records, 
employment records, or records from other Federal agencies.  
See 38 C.F.R. § 3.159(c)(1-3) (2003).  There is no record of 
a reply that is responsive to this letter.  The Board 
therefore finds that VA has complied with its duty to notify 
the appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  The RO sent the 
veteran a VCAA letter in October 2001, providing a 60-period 
in which to respond.  Although this period is less than the 
statutory one-year period provided for response, the Board 
concludes that the veteran was not prejudiced by this notice 
because more than one year has passed since the veteran 
received the VCAA letter and he has made no attempt to 
identify additional treatment records.  Furthermore, the RO 
clarified the meaning of the VCAA letter in a November 2001 
response to an inquiry by the veteran.  In a letter dated 
February 2002, the veteran responded that he felt his visit 
to the RO in February of 2001 was additional evidence to 
support his claim.  Again, he failed to identify treatment 
records necessary to substantiate his claim.  Accordingly, 
since more than 2 years has passed since the original VCAA 
letter and no additional information has been provided by the 
veteran concerning any possible evidence that might be 
supportive of his claim, the Board will proceed with 
appellate consideration. 

In the circumstances of this case, a remand for further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

II. Eligibility for VA Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory laws which define an individual's legal status as 
a veteran of active military, naval or air service. 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2003). Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. §§ 
3.8, 3.9 (2003).

Guerrilla service is defined as individuals who served as 
guerrillas under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized and cooperating with the 
United States Forces. The following certifications by the 
service departments will be accepted as establishing 
guerrilla service: 1) recognized guerrilla service, and 2) 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the individual was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army. This excludes 
civilians. 38 C.F.R. § 3.8(d) (2003). For active service of 
members of irregular forces, "guerrilla," is the period 
certified by the service department. 38 C.F.R. § 3.9(d) 
(2003).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge, but in the case of members of the 
Commonwealth Army no later than June 30, 1946.  38 C.F.R. § 
3.9(a).  The active service in the guerrilla forces will be 
the period certified by the service department.  38 C.F.R. 
§ 3.9(d).

The Court of Appeals for Veterans Claims (Court) has 
interpreted the provisions of 38 C.F.R. § 3.203 as requiring 
service department verification before VA can find that a 
veteran had service in the Armed Forces of the United States. 
VA can accept evidence submitted by the claimant without 
service department verification only if that evidence is 
itself a document issued by the service department and VA is 
satisfied as to its authenticity and accuracy. The Court has 
also held that VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 531 
(1992). 

The veteran's claims file contains an Affidavit for 
Philippine Army Personnel as well as a report from the U.S. 
Army Reserve Personnel Center.  These documents verify that 
the veteran had recognized guerilla service from September 
1944 to April 1945.

III. Service Connection

The veteran asserts that service connection is warranted for 
phthisis bulbi (left eye injury).  Specifically, he asserts 
that he suffered an eye injury in 1945, while he had active 
military service.  As a result, the eye was removed in 1973.   

The veteran has argued that he injured his eye in combat.  
Given the evidence in the claims file that the veteran was a 
guerilla in the Philippines, his participation in combat will 
be conceded.  However, the Board points out that the Court 
has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirement of a medical nexus to service.  
Kessel v. West, 13 Vet. App. 9 (1999); Libertine v. Brown, 9 
Vet. App. 521 (1996).  In this case, as discussed below, even 
if participation in combat is accepted, his claim would still 
fail.

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty.  See 38 U.S.C.A. § 
1110; § 38 C.F.R. § 3.303.    

As an initial matter, the claims file contains evidence that 
the veteran had phthisis bulbi of the left eye and that he 
underwent enucleation of his left eye in 1973.  However, 
there is no competent medical evidence that this disability 
was incurred in or aggravated by active duty.  Also, there is 
no evidence of continuity of symptomatology.  The veteran's 
service medical records do not contain evidence of treatment 
for an eye injury or condition.  Furthermore, his service 
separation exam, dated November 1947 (for processing purposes 
only), indicates that the veteran's eyes were evaluated as 
normal and his vision was 20/20.  There are no records of 
treatment for an eye condition between the veteran's 
separation exam and his operation in 1973.  Thus, the first 
competent post-service evidence of phthisis bulbi or any eye 
injury is found in clinic and hospital reports dated in 1973.  
This evidence, therefore, comes approximately 26 years after 
separation from service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he had phthisis 
bulbi that should be service connected.  His statements are 
not competent evidence of a nexus between the claimed 
conditions and his service, or a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims must be 
denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for phthisis bulbi, claimed as a left eye 
injury, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



